Exhibit 10.30

THIRD AMENDMENT TO LOAN AGREEMENT AND WAIVER

THIS THIRD AMENDMENT TO LOAN AGREEMENT AND WAIVER (this “Amendment”) is
effective as of June 30, 2014, among Southern Health Corporation of Houston,
Inc., a Georgia corporation (“Borrower”), Crown Healthcare Investments, LLC, a
Georgia limited liability company (f/k/a MedCare South, LLC) (“Crown”), SunLink
Health Systems, Inc., an Ohio corporation (“SunLink” and, together with Crown,
“Guarantors”) and Bank SNB, National Association (f/k/a Stillwater National Bank
and Trust Company) (“Lender”).

PRELIMINARY STATEMENTS

A. Borrower and Lender are parties to the Working Capital Loan Agreement, dated
July 5, 2012 (as amended from time to time, the “Loan Agreement”).

B. Capitalized terms used in this Amendment have the meanings given to them in
the Loan Agreement.

C. Borrower has requested that Lender amend and waive certain provisions of the
Loan Agreement as more particularly described in this Amendment.

D. Lender has agreed to such amendments and waiver, subject to the satisfaction
of certain conditions, all as more particularly described in this Amendment.

E. Each of the Guarantors is party to a Guaranty Agreement, dated the date of
the Loan Agreement (each, a “Guaranty Agreement”), pursuant to which such
Guarantor has guaranteed the obligations of Borrower under the Loan Agreement.

F. Each of the Guarantors desires to ratify and reaffirm the Guaranty Agreement
to which it is a party.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows.

1. Amendments to Loan Agreement.

a. Amendment to Section 2.3. Subject to the terms and conditions of this
Amendment, Section 2.3 of the Loan Agreement is hereby amended by deleting the
reference to “July 5, 2014” and replacing it with a reference to “July 5, 2015.”

b. Amendment to Section 2.5. Subject to the terms and conditions of this
Amendment, Section 2.5 of the Loan Agreement hereby amended by deleting the
first sentence thereof and replacing it as follows: “The unpaid principal
balance of the Working Capital Note will not at any time exceed the lesser of
(i) the Borrowing Base or



--------------------------------------------------------------------------------

(ii) (a) prior to September 31, 2014, $1,000,000; (b) for the quarter ending
December 31, 2014, $875,000; (c) for the quarter ending March 31, 2015,
$750,000; (d) for the quarter ending June 30, 2015, $625,000; and
(e) thereafter, $500,000.

c. Amendment to Section 10.6.4. Subject to the terms and conditions of this
Amendment, Section 10.6.4 of the Loan Agreement is hereby amended by
(a) deleting the reference to “3.5 to 1” and replacing it with a reference to
“3.95:1”; (b) deleting the reference to “3.25 to 1” and replacing it with a
reference to “3.5 to 1”; and (c) deleting the reference to “3.0 to 1” and
replacing it with a reference to “3.25 to 1.”

2. Waiver. Borrower acknowledges and agrees that a Default has occurred and is
continuing as a result of Borrower’s failure to comply with Section 10.6.4 as of
the March 31, 2014 test date. Subject to the terms and conditions of this
Amendment, Borrower hereby waives such Default.

3. Conditions Precedent.

a. Representations and Warranties. Each of the representations and warranties of
Borrower and the Guarantors in the Loan Documents shall be true and correct as
of the date of this Amendment except for any representation or warranty made as
of a date certain, in which event such representation or warranty shall be true
as of such date.

b. Documents. Lender shall have received (i) this Amendment, duly executed by
the parties hereto, (ii) the duly executed Third Amendment to Loan Agreement and
Waiver, dated the date of this Amendment, made with respect to the mortgage loan
agreement between Borrower and Lender, (iii) the duly executed Amended and
Restated Promissory Note, and (iv) any other document, certificate or instrument
that Lender reasonably requires in connection herewith.

4. Ratification and Release.

a. Confirmation and Ratification. Borrower and Guarantors confirm and agree that
each pledge, assignment, security interest, lien or other encumbrance made by
Borrower and Guarantors in favor of Lender under any Loan Document is hereby
ratified and confirmed in all respects. Borrower and each Guarantor each
acknowledges and confirms the validity and enforceability of all Loan Documents
to which it is a party. Borrower and each Guarantor represents and warrants to
Lender that such party has no right of offset, defense or counterclaim to the
payment or performance of the Loans or any of its other obligations under any of
the Loan Documents to which it is a party.

b. Release. In consideration of the accommodations granted by Lender in this
Amendment, each Borrower and Guarantor hereby forever waives, releases and
discharges Lender and its successors, assigns, directors, officers, members,
managers, employees, agents, attorneys and other representatives (the “Lender
Parties”), and indemnifies and holds harmless Lender and the Lender Parties
from, any and all claims (including, without limitation, cross-claims,
counterclaims, rights of setoff and recoupment), causes of action, demands,
suits, costs, expenses and damages that it now has or hereafter may



--------------------------------------------------------------------------------

have, of whatsoever nature and kind, whether known or unknown, whether now
existing or hereafter arising, whether arising at law or in equity, including
all actions that arise under or relate to the Loan Documents, this Amendment,
any document, instrument or certificate executed in connection with the
foregoing, any action or omission of Lender or any of the Lender Parties in
connection with the foregoing, or any person’s rights or obligations thereunder
based in whole or in part on facts, whether or not known, existing on or prior
to the date of this Amendment. Borrower acknowledges and agrees that all actions
of Lender with respect to the Loan Documents and the transactions contemplated
thereby on or prior to the date of this Amendment have been in good faith and in
accordance with the Loan Documents and applicable law.

5. Representations and Warranties. The Borrower and Guarantors, jointly and
severally, represent and warrant to Lender as follows:

a. This Amendment is not being made or entered into with the actual intent to
hinder, delay or defraud any entity or person.

b. No action or proceeding, including, without limitation, a voluntary or
involuntary petition for bankruptcy, has been instituted by or against Borrower
or either Guarantor.

c. Borrower and each Guarantor each has full power and authority to enter into,
execute, deliver, and perform this Amendment, and the foregoing does not violate
any contractual or other obligation by which such person is bound. The
execution, delivery and performance of this Amendment have been authorized by
all requisite organizational action of each such person.

d. This Amendment constitutes the valid and legally binding obligation of
Borrower and each Guarantor, enforceable in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance and other laws
affecting creditors’ rights generally and to general equitable principles.

e. The representations and warranties of Borrower and each Guarantor in the Loan
Agreement and the other Loan Documents are true and correct as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such date.

6. Miscellaneous.

a. Effect on Loan Documents. Except as set forth in this Amendment, the Loan
Agreement and the Loan Documents shall not be deemed amended, waived or
otherwise modified by this agreement and shall remain in full force and effect.

b. Fees and Expenses. Borrower shall pay, as and when billed by Lender, all
fees, costs, and expenses (including, without limitation, fees and expenses for
Lender’s legal counsel, and for appraisers, engineering consultants, and
environmental and other consultants) paid or incurred by Lender in connection
with the negotiation of this Amendment, or in connection with the actions
contemplated by this Amendment.



--------------------------------------------------------------------------------

c. Voluntary Agreement. Borrower and each Guarantor jointly and severally
represent and warrant to Lender that (a) Borrower and each Guarantor has had the
opportunity to be represented by legal counsel of their choice and to consult
with such counsel regarding this Amendment, (b) Borrower and each Guarantor are
fully aware of the terms and provisions contained herein and of their effect,
and (c) Borrower and each Guarantor have voluntarily and without coercion or
duress of any kind entered into this Amendment.

d. Integration. This Amendment constitutes the entire agreement concerning the
subject matter hereof, and it supersedes any prior or contemporaneous oral or
written representations, statements, understandings, or agreements concerning
the subject matter of this Amendment.

e. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

f. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Oklahoma, without giving effect to the
principles of conflicts of law.

g. Headings. All headings in this Amendment are for convenience only and shall
not be used to interpret any term or provision of this Amendment.

h. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one agreement. The parties hereto agree that their electronically
transmitted signatures on this Amendment shall have the same effect as manually
transmitted signatures.

i. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR RELATING TO THIS
AMENDMENT, ANY LOAN DOCUMENTS OR ANY AMENDMENT, INSTRUMENT, DOCUMENT, OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), ACTIONS OF ANY OF THE PARTIES HERETO, OR
ANY OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AMENDMENT OR ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN, OR
HAS HAD THE OPPORTUNITY TO BE, REPRESENTED IN THE SIGNING OF THIS AMENDMENT AND
IN THE



--------------------------------------------------------------------------------

MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE
WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. EACH PARTY
HERETO FURTHER ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THE MEANING OF THIS
WAIVER.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:   SOUTHERN HEALTH CORPORATION OF HOUSTON, INC.   By:   

 

  Name:      Title:    GUARANTORS:   CROWN HEALTHCARE INVESTMENTS, LLC   By:   

 

  Name:      Title:      SUNLINK HEALTH SYSTEMS, INC.   By:   

 

  Name:      Title:    LENDER:   BANK SNB, NATIONAL ASSOCIATION   By:   

 

  Name:      Title:   